            Case 3:18-cv-02992-EMC Document 88 Filed 08/01/19 Page 1 of 19


1    NICOLE HODGE AMEY (SBN 215157)
     LAW OFFICES OF NICOLE HODGE AMEY
2    P.O. BOX 5100
3    Oakland, California 94605
     Telephone: (510) 479-0003
4    Facsimile:   (866) 602-2986
     E-mail:      hodgelaw@gmail.com
5
     Attorneys for Plaintiffs
6    J.T. a minor, by Parent and Guardian ad Litem, N.M.

7
     LOUIS A. LEONE, ESQ. (SBN 099874)
8    BRIAN A. DUUS, ESQ. (SBN 263403)
9    IOANA BURSON, ESQ. (SBN 209471)
     LEONE & ALBERTS
10   A Professional Corporation
     2175 N. California Blvd., Suite 900
11   Walnut Creek, CA 94596
     Telephone: (925) 974-8600
12   Facsimile:   (925) 974-8601
13   E-mail:      lleone@leonealberts.com
                  bduus@leonealberts.com
14                iburson@leonealberts.com

15   Attorneys for Defendant
     ANTIOCH UNIFIED SCHOOL DISTRICT
16

17   MARK JOSEPH KENNEY (SBN 87345)
     ELIZABETH A. TRITTIPO (SBN 215622)
18   ELIZABETH HOLT ANDREWS (SBN 263206)
19   SEVERSON & WERSON
     A Professional Corporation
20   One Embarcadero Center, Suite 2600
     San Francisco, California 94111
21   Telephone: (415) 398-3344
     Facsimile:   (415) 956-0439
22   E-mail:      mjk@severson.com
23                eat@severson.com
                  eha@severson.com
24   Attorneys for Third Party Defendant
25   SPECTRUM CENTER, INC.

26

27

28

     12925.0001/14977875.1
     JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER           CASE NO.: 3:18-CV-2992-EMC
                                                       1
             Case 3:18-cv-02992-EMC Document 88 Filed 08/01/19 Page 2 of 19


1                               THE UNITED STATES DISTRICT COURT
2                               NORTHERN DISTRICT OF CALIFORNIA
3

4    J.T. a minor, by Parent and Guardian ad               Case No.: 3:18-cv-2992 EMC
     Litem N.M.,
5
                          Plaintiffs,                      UPDATED JOINT CASE MANAGEMENT
6                                                          STATEMENT & [PROPOSED] ORDER
           vs.
7
     ANTIOCH UNION SCHOOL DISTRICT,
8                                                          Date:     August 8, 2019
                          Defendants.                      Time:     10:30 a.m.
9                                                          Location: Courtroom 5
10                                                         COMPLAINT FILED: MAY 21, 2018
11
     ANTIOCH UNION SCHOOL DISTRICT,
12
                   Third-Party Plaintiff,
13
            vs.
14

15   SPECTRUM CENTER, INC.,
     PHILADELPHIA INDEMNITY INSURANCE
16   COMPANY, and ROES 1 through 50,

17                 Third-Party Defendants.
18

19          The parties to the above-entitled action jointly submit this UPDATED JOINT CASE

20   MANAGEMENT STATEMENT & [PROPOSED] ORDER pursuant to the Civil Standing Order-

21   General, U.S. District Judge Edward Chen, dated June 8, 2018, and the Standing Order for All

22   Judges of the Northern District of California, dated June 8, 2018, and Civil Local Rule 16-9.

23      1. Jurisdiction & Service

24          On May 21, 2018, Plaintiff J.T., through his guardian ad litem N.M. (“Plaintiff”), filed a

25   complaint in the United States District Court for the Northern District of California. On March

26   28, 2018 Defendant Antioch Unified School District (“the District”) filed a Third-Party Complaint

27   against Spectrum Center, Inc. (“Spectrum”) and Philadelphia Indemnity Insurance Company

28

     12925.0001/14977875.1
     JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER                          CASE NO.: 3:18-CV-2992-EMC
                                                       2
             Case 3:18-cv-02992-EMC Document 88 Filed 08/01/19 Page 3 of 19


1    (“Philadelphia”). All parties have appeared to date. The District intends to file an amended
2    third-party complaint. No issues presently exist regarding jurisdiction or venue.
3           This Court has jurisdiction of Plaintiff’s appeal of an administrative decision pursuant to
4    20 U.S.C. § 1415(i)(2)(A) and (3). Plaintiff’s causes of action arise under the Fourteenth
5    Amendment of the United States Constitution; 42 U.S.C. § 1983; Title VI of the Civil Rights
6    Acts of 1964, 42 U.S.C. §§ 2000d et seq.; Title II of the Americans with Disabilities Act, 42
7    U.S.C. § 12132 et seq.; Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794; and the
8    Equal Educational Opportunities Act of 1974, 20 U.S.C. § 1703. The Court has subject matter
9    jurisdiction over Plaintiff’s federal claims under U.S.C. §§ 1331 and 1343. There are no issues
10   regarding personal jurisdiction.
11      2. Facts
12          Plaintiffs’ Position:
13          Appeal of Special Education Decision
14          J.T. is a minor child eligible for special education under the Individuals with Disabilities
15   Education Act. J.T. was nine years old, when he enrolled in Antioch Unified School District on
16   February 5, 2015, after moving from the city of San Francisco to Antioch. J.T.’s was eligible
17   under specific learning disability with a secondary eligible of speech and language impairment.
18   Antioch Unified placed J.T. in a non-public school, which it located on a public school campus.
19   Parent nor her counsel were aware that Antioch Unified had changed student’s placement
20   from general education to a restrictive non-public school setting.
21          N.M. filed a due process hearing alleging multiple district failures. Hearing commenced
22   on July 11, 2017 and in the opening statement of the District’s attorney, on the first day of
23   hearing, the District’s counsel asserted for the first time that an IEP was held on March 2015
24   changing student’s placement. The district’s attorney stated the only copy of the IEP had been
25   sent to San Francisco Unified and destroyed by San Francisco Unified. The District did not
26   present the defense in its written response to student’s complaint and the Administrative Law
27   Judge refused to allow student to call J.T.’s case manager from San Francisco Unified. The
28   judge refused to allow J.T. to produce evidence of the Special Education Information System

     12925.0001/14977875.1
     JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER                          CASE NO.: 3:18-CV-2992-EMC
                                                       3
             Case 3:18-cv-02992-EMC Document 88 Filed 08/01/19 Page 4 of 19


1    (“SEIS”) which showed the absence of a March 2015 IEP, as well as an absence of activity on
2    student’s SEIS file in March 2015. Plaintiff contends the Administrative Law Judge erred when
3    she did not allow student to go past the statute of limitations, due to the District withholding
4    records and changing student’s placement without written notice to parent, and in the absence
5    of records showing an IEP was held, and in the absence of assessments that would allow a
6    change of placement. JT spent the greatest portion of his enrollment in the District. The
7    educational failures suffered by JT stem from the hidden placement change. Plaintiff seeks a
8    reversal of the Order of the Administrative Law Judge and Attorney fees and Costs.
9           Civil Rights Claims
10          N.M. contends Antioch Unified School District violated J.T.’s civil rights based on his
11   race and disability.
12          On February 10, 2015, within 5 days of J.T.’s enrollment in the District, an IEP was
13   convened and the District sought to change J.T.’s placement from a general education setting
14   to a more restrictive setting. J.T.’s special education teacher from San Francisco Unified
15   School District personally came to the meeting to ensure J.T. remained on track. At the IEP
16   meeting the District did not identify Spectrum as a possible placement, the District referred to
17   Kimball which parent learned at hearing was a school where Spectrum had a site within the
18   public school.
19          Spectrum is a program that serves children with behavior problems who cannot be
20   educated in general education settings. J.T. was not assessed prior to the district unilaterally
21   changing his placement, he had not received any disciplinary notes indicating he had
22   behaviors disruptive to his education or the education of his peers.
23          Antioch placed J.T. in Spectrum, and the teachers there did not notate any disruptive
24   behaviors but used physical force and restraint upon him, did not comply with his IEP,
25   segregated him from non-disabled students and forced him to witness his classmates be
26   physically restrained and assaulted by staff.
27          JT’s mother placed him in Antioch Unified when she moved from San Francisco to
28   escape domestic violence. JT was then subjected to physical violence of his own person and

     12925.0001/14977875.1
     JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER                          CASE NO.: 3:18-CV-2992-EMC
                                                       4
                 Case 3:18-cv-02992-EMC Document 88 Filed 08/01/19 Page 5 of 19


1    forced to witness his peers abuse. He suffered mental distress and began refusing to attend
2    school. J.T.’s mother returned to San Francisco to remove JT from the school abuse and she
3    was immediately kidnapped, held and beaten by individuals who wanted to prevent her from
4    testifying against her abuser. N.M. went into hiding and when her abuser was incarcerated,
5    she contacted her attorney to proceed with due process against Antioch Unified School
6    District.
7            Antioch Unified discriminated against JT on the basis of his race and disability, as the
8    district was seeking to reduce its suspension numbers and decided to place JT in a setting
9    where students were not suspended but were abused.
10           The District’s Position:
11           The ALJ correctly ruled that the statute of limitations barred essentially all of Plaintiffs’
12   special education claims. The ALJ also made extensive factual findings that would have
13   supported a substantive finding in favor of the District as well on these special education
14   claims. The District’s position is that the ALJ’s Decision was correctly made and should be
15   affirmed in its entirety.
16           The District is not contesting the one adverse finding against it, namely, that the District
17   failed to include Plaintiff J.T.’s special education teacher at the July 14, 2015, IEP meeting,
18   which denied him a FAPE. The remedial relief ordered by the ALJ for this violation, which was
19   to provide one-hour district-wide training for its entire special education staff on required IEP
20   meeting procedures, has already been accomplished.
21           It is important to emphasize that this matter underwent nine days of administrative
22   hearings, and thereafter the ALJ found against Plaintiffs on all of the material issues. For
23   example, as to Plaintiff’s key claim that she did not know or agree to Plaintiff J.T.’s placement
24   in the collaborative special education classroom at Kimball Elementary School within
25   Spectrum, the ALJ expressly found this claim to be unsupported. The ALJ actually found that
26   Plaintiff N.M. had toured the classroom, knew what it was, knew what kind of services were to
27   be provided and in what setting, and consented to the placement pursuant to the IEP.
28   ///

      12925.0001/14977875.1
      JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER                            CASE NO.: 3:18-CV-2992-EMC
                                                        5
             Case 3:18-cv-02992-EMC Document 88 Filed 08/01/19 Page 6 of 19


1           As to Plaintiffs’ discrimination and related civil rights claims, the District denies that
2    there is any substance to these claims. It is noteworthy that Plaintiffs did not raise them during
3    the administrative hearing; these claims surfaced only after Plaintiffs received the adverse ALJ
4    Decision. Plaintiff J.T. was not “warehoused” because he was African-American as Plaintiffs
5    erroneously alleged in the Complaint. Rather, four IEP meetings were convened on Plaintiff
6    J.T.’s behalf in the short time that he was enrolled in the District (about six months) and
7    Plaintiff J.T.’s placement was made based on what was assessed to be in his best interest,
8    with the agreement at the time of his mother Plaintiff N.M.
9           With respect to the third-party claims against Spectrum and Philadelphia, the District
10   contends that both Spectrum and Philadelphia have a duty to defend the District against the
11   allegations contained in Plaintiff’s Complaint due to allegations by Plaintiff that he was verbally
12   and physically abused by Spectrum staff while attending school.
13          Third-Party Defendant Spectrum’s Position:
14          The indemnity provision in the District’s standard form Agreement does not obligate
15   Spectrum to defend and indemnify the District in this case. The present dispute concerns
16   whether the District provided Plaintiff with a Free and Appropriate Public Education (“FAPE”)
17   as required by the Individuals with Disabilities Act (“IDEA”). The District contends that
18   Spectrum has a duty to defend and indemnify it with respect to Plaintiff’s Complaint pursuant to
19   an indemnity provision in its standard form “AUSD Vendor Services Agreement” dated August
20   1, 2014 (“Agreement”) which applies to claims for personal or bodily injury and property
21   damage.
22          On May 16, 2017, Plaintiff filed a request for a due process hearing in which he alleged
23   that the District denied him a FAPE during the 2014-2015 school year by failing to deliver and
24   implement services according to his individualized education program (“IEP”). Administrative
25   Law Judge Rita Defillippis (“the ALJ”) issued a 32-page decision that did not contain a single
26   mention of physical abuse.
27          On October 19, 2018, Plaintiff filed the operative First Amended Complaint appealing
28   the ALJ’s decision. Spectrum was not and is not named as a defendant. Plaintiff seeks a

     12925.0001/14977875.1
     JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER                            CASE NO.: 3:18-CV-2992-EMC
                                                       6
             Case 3:18-cv-02992-EMC Document 88 Filed 08/01/19 Page 7 of 19


1    finding that he was substantially and procedurally denied a FAPE. (FAC at ¶20). To support
2    this contention, Plaintiff alleges in part that he witnessed and was subject to physical abuse,
3    physical restraint, verbal put downs and a denial of education and academic instruction while
4    at Spectrum. (FAC ¶¶63, 79). Plaintiff does not allege that he suffered bodily injury while at
5    Spectrum, and does not seek damages for bodily injury, such as medical expenses or
6    damages for pain and suffering. Plaintiff does not allege that the District is vicariously liable for
7    Spectrum’s actions.
8           The District contends that Spectrum is obligated to defend and indemnify it in the
9    present action pursuant to the indemnity provision in the Agreement the District drafted. The
10   District misconstrues the language of the indemnity provision and applies the wrong standard.
11   The language of the provision does not include a duty to defend suits or administrative
12   proceedings alleging the failure to provide a FAPE under IDEA. The clause “regardless of and
13   however caused that may arise for any reason” cannot be reasonably construed to include
14   IDEA proceedings when the prior clause limited Spectrum’s defense obligation to suits alleging
15   personal or bodily injury and property damage. Had the District intended to obligate Spectrum
16   or any other “VENDOR” to defend and indemnify it in IDEA lawsuits and administrative
17   proceedings, it should have put a clause specifying such in its standard form agreement, or put
18   a modified indemnity provision in Exhibit A which addresses Spectrum’s scope of work.
19          If ambiguous, the provision must be strictly construed against the District because the
20   District prepared the Agreement and had superior bargaining power. The Agreement must
21   also be interpreted to give effect to the mutual intention of the parties. Spectrum never
22   contemplated that the indemnity agreement, which applies to personal or bodily injuries and
23   property damage, would extend to claims for the District’s failure to comply with the IDEA. The
24   ruling on Philadelphia’s motion to dismiss does not compel a different result because the rules
25   of interpretation applicable to insurance policies do not apply to contractual indemnity
26   agreements. Insurance policies are broadly construed in favor of the insured, whereas
27   contractual indemnity provision are construed narrowly against the drafter.
28   ///

      12925.0001/14977875.1
      JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER                         CASE NO.: 3:18-CV-2992-EMC
                                                        7
               Case 3:18-cv-02992-EMC Document 88 Filed 08/01/19 Page 8 of 19


1             Philadelphia’s Position:
2             Currently, the only claim against Philadelphia is a breach of contract claim by the
3    District. Philadelphia maintains the District’s claim is without merit because based on the
4    pleadings and facts known, the Philadelphia policy at issue does not cover the underlying
5    claims against the District. The underlying complaint alleges plaintiff J.T. suffered injury while
6    attending school. Such injuries fall within the policy’s professional services exclusion and are
7    not covered under the policy.
8          3. Legal Issues
9             Plaintiff’s Position:
10            a.    Student seeks a reversal of the decision of the Administrative Decision, due to
11   the clear errors and Administrative Law Judge misunderstanding of the Individuals with
12   Disabilities Education Act (“IDEA”). Plaintiff seeks attorney fees as the “prevailing party” under
13   the IDEA and injunctive, and declaratory relief requiring the District to cease its discriminatory
14   practices, and require all staff be trained in tailoring IEP's to the needs of each student, without
15   regard to the programs offered by the District and all actual losses incurred Plaintiff due to the
16   Discrimination of the District.
17            The District’s Position:
18            a.    Whether the ALJ’s well-reasoned, supported and lengthy opinion is entitled to
19   deference in respect to Plaintiffs’ IDEA claims, and should be affirmed.
20            b.    Whether the District discriminated against Plaintiffs based upon their race,
21   African-American, or based upon Plaintiff J.T.’s disability.
22            c.    Whether the District is entitled to defense and indemnity in this matter from
23   Spectrum and its insurance carrier Philadelphia.
24            Spectrum’s Position:
25            As to the Third-Party Complaint, the only issue is whether the indemnity provision in the
26   District’s standard form Agreement obligates Spectrum to defend and indemnify it in the
27   present dispute concerning the District’s failure to provide a FAPE under IDEA.
28   ///

      12925.0001/14977875.1
      JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER                         CASE NO.: 3:18-CV-2992-EMC
                                                        8
             Case 3:18-cv-02992-EMC Document 88 Filed 08/01/19 Page 9 of 19


1           Philadelphia’s Position:
2           Philadelphia seeks a determination that the Philadelphia policy does not cover the
3    underlying claims against the District. Philadelphia reserves the right to determine this issue by
4    arbitration.
5       4. Motions
6           a.      Pending Motions
7           None currently.
8           b. Proposed Motions
9                i. Plaintiffs’ Motion for Judgment on their IDEA Appeal and Cross Motion for
10                    Summary Judgment on Plaintiff’s Civil Rights Claims.
11          The parties agree that Plaintiffs’ IDEA appeal should be decided upon motion for
12   judgment as from an appeal from an administrative record. See, e.g., Capistrano Unified
13   School Dist. v. Wartenberg (9th Cir. 1994) 59 F.3d 884, 892).
14          The parties propose that Plaintiffs file a motion for judgment seeking to overturn the
15   ALJ’s Decision, with the District filing an opposition asserting that the decision should be
16   affirmed, and then with Plaintiffs’ filing a reply brief. The court will then enter judgment on the
17   IDEA appeal.
18               ii. The District’s Proposed Motion for Summary Judgment as to Plaintiffs’
19                    Civil Rights Claims.
20          The parties agree that following the hearing and decision on the IDEA appeal, then the
21   District should be given the opportunity to bring a motion for summary judgment as to Plaintiffs’
22   discrimination and related civil rights claims. The District’s position is that should the ALJ’s
23   Decision be affirmed, then that may in and of itself preclude some or all of Plaintiffs’ claims
24   because of their failure to raise them during the nine days of the administrative hearing, and
25   failure to overturn the ALJ’s Decision. See, e.g., Mir v. Little Co. of Mary Hosp. (9th Cir. 1988)
26   844 F.2d 646, 650-51 (holding physician’s civil rights claims barred by failure to overturn
27   adverse administrative decision). See also Takahashi v. Board of Trustees (9th Cir. 1986) 783
28

     12925.0001/14977875.1
     JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER                          CASE NO.: 3:18-CV-2992-EMC
                                                       9
             Case 3:18-cv-02992-EMC Document 88 Filed 08/01/19 Page 10 of 19


1    F.2d 848, 851 (holding teacher’s civil rights claims barred by failure to overturn adverse
2    administrative decision).
3            Regardless of the outcome of the IDEA appeal, however, it is the District’s position that
4    Plaintiffs will not have sufficient admissible evidence to withstand a motion for summary
5    judgment as to Plaintiffs’ discrimination and related civil rights claims.
6                iii. The District’s Proposed Motion for Partial Summary Judgment as to
7                   Spectrum and Philadelphia’s Duty to Defend.
8            The District should be given the opportunity to bring a motion for partial summary
9    judgment as to its claims for breach of duty to defend against Spectrum and Philadelphia
10   against the allegations of Plaintiffs’ Complaint. The District’s position is that both Spectrum
11   and Philadelphia should defend the District because JT alleges he suffered physical and
12   emotional abuse while receiving instruction at Spectrum. (¶¶63, 79.) The Services Agreement
13   between the District and Spectrum provides for a defense against “all costs, losses, claims,
14   demands, suits, actions, payments, liabilities and judgments, including attorneys’ fees, arising
15   from personal or bodily injuries, property damage or otherwise, regardless of and however
16   caused that may arise for any reason from [Spectrum]’s performance of [the]
17   Agreement.” (Emphasis added.)
18           Philadelphia’s policies of insurance classify the District as an additional insured so long
19   as it is being subject to liability for injury “caused in whole or in part by [Spectrum’s] acts or
20   omissions.” JT’s allegations are that he was abused physically and mentally by Spectrum’s
21   staff. These allegations trigger the duty to defend by Philadelphia and Spectrum because
22   there is a “potential” or “possibility” for coverage. Montrose Chem. Corp. v. Superior Court, 6
23   Cal.4th 287, 300 (1993). To date, neither Philadelphia, nor Spectrum, agreed to defend the
24   District.
25   ///
26   ///
27   ///
28   ///

      12925.0001/14977875.1
      JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER                           CASE NO.: 3:18-CV-2992-EMC
                                                       10
              Case 3:18-cv-02992-EMC Document 88 Filed 08/01/19 Page 11 of 19


1               iv. Philadelphia’s Proposed Motion for Summary Judgment as to the District’s
2                   Breach of Contract Claim.
3            Philadelphia should be given the opportunity to bring a motion for summary judgment as
4    to the District’s breach of contract claim against Philadelphia because the District cannot show
5    the underlying allegations against the District fall outside the professional services exclusion.
6               vi. Spectrum’s Motion for Summary Judgment.
7            Spectrum anticipates filing a motion for summary judgment as to whether the indemnity
8    provision in the Agreement between Spectrum and the District creates a duty on Spectrum’s
9    part to defend or indemnify the District in the present action.
10         5. Amendment of Pleadings
11           Plaintiffs’ Position:
12           Plaintiff JT seeks a reversal of the decision of the Administrative Law Judge, due to the
13   clear errors and misunderstanding of the Individuals with Disabilities Act (“IDEA”).
14           Plaintiff JT seeks injunctive, and declaratory relief requiring the District to cease its
15   discriminatory practice of placing disabled students of African American Slave descent- namely
16   JT—into segregated settings and to serve those students in general education settings.
17   Further during hearing the District witnesses testified that the District did not provide the
18   amount of special education settings included in JT’s IEP in general education. Plaintiff
19   requests the District staff be trained on their duty to tailor IEP’s to the needs of the student,
20   instead of its current practice of tailoring IEPs to the district’s existing services.
21           Plaintiff seeks attorney fees as the prevailing party.
22           The District’s Position:
23           The District may amend its claim for breach of covenant of good faith and fair dealing
24   against Philadelphia.
25           Spectrum’s Position:
26           Spectrum does not intend to file an amended pleading at this time.
27   ///
28   ///

      12925.0001/14977875.1
      JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER                            CASE NO.: 3:18-CV-2992-EMC
                                                       11
            Case 3:18-cv-02992-EMC Document 88 Filed 08/01/19 Page 12 of 19


1       6. Evidence Preservation
2           Each party requests that the other preserve all relevant e-mails and other electronically-
3    stored data, including cell phone text messages and social networking materials, pursuant to
4    the Federal Rules of Civil Procedure and applicable local rules. The parties have met and
5    conferred on this issue, pursuant to the Court’s ESI Guidelines, as to the appropriate scope of
6    such preservation and search.
7           The parties are attempting to reach agreement on the scope of ESI discovery. Plaintiffs
8    have provided a broad list of search terms but have not specified what sources that they
9    wished to be searched. The District’s position is that many of the search terms are irrelevant.
10   The District’s position is that Plaintiffs should identify specific email accounts of relevant
11   personnel that they wish to be searched along with relevant search terms in the hope that the
12   parties can reach an agreement as to the scope and conduct of an ESI search.
13      7. Disclosures
14          In compliance with Fed. R. Civ. P. 26, Plaintiffs and the District have exchanged initial
15   disclosures. Philadelphia has made its initial disclosures. Spectrum anticipates making its
16   initial disclosures before the Case Management Conference.
17      8. Discovery
18          The Court previously stayed discovery pending the outcome of the settlement
19   conference.
20          Plaintiffs’ Position:
21          Plaintiff requires discovery for the purposes of his appeal of the Administrative Decision.
22   Plaintiff seeks admissions, documents and interrogatories as well as depositions of Persons
23   Most Knowledgeable and other staff.
24          JT seeks discovery on appeal as he was denied multiple documents, including a
25   purported March 2015 IEP the district alleged was written. The record requires documents as
26   the District failed to give student notice of its defense prior to hearing, denying student an
27   opportunity to have necessary witnesses and records in evidence. The district produced
28   redacted emails during hearing with District staff communicating about the needs of child and

     12925.0001/14977875.1
     JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER                           CASE NO.: 3:18-CV-2992-EMC
                                                      12
             Case 3:18-cv-02992-EMC Document 88 Filed 08/01/19 Page 13 of 19


1    making disparaging comments about his mother. Plaintiff requires those documents and
2    evidence to support its appeal and civil rights claims. Further, Plaintiff alleges the District used
3    Spectrum non-public school to contain African American and disabled students to reduce its
4    suspension rates, documents are necessary for that claim.
5           The District’s Position:
6           The District requests that the discovery stay remain in place pending completion of the
7    settlement conference if appropriate. In the event that discovery is at some point commenced,
8    the District’s position is that no discovery is necessary on the IDEA appeal, or whatever may
9    be allowed should be extremely limited, because of the extensive nature of the Administrative
10   Record (2400 pages), created after nine days of hearing including extensive testimony from
11   witnesses.
12          As to discovery in respect to Plaintiffs’ discrimination claims, then the District would
13   require at least the depositions of Plaintiffs, as well as potentially Plaintiff J.T.’s treating health
14   care providers, if any.
15          The District would require discovery in respect to its claims for defense and indemnity
16   as to Spectrum NPS and Philadelphia. The District would also require discovery with respect
17   to Philadelphia’s claims handling practices so that it may amend its claim of bad faith against
18   Philadelphia.
19          Philadelphia’s Position:
20          Philadelphia does not anticipate needing to conduct any discovery, assuming it is
21   provided a copy of the administrative record. If the District elects to re-allege its claim for
22   breach of the implied covenant of good faith and fair dealing, more extensive discovery may be
23   needed.
24          Spectrum’s Position
25          Depending on the outcome of summary judgment motions filed by the District and/or
26   Spectrum, Spectrum may require discovery as to whether the District intended, at the time it
27   prepared the Agreement, that the indemnity provision would extend to administrative
28   proceedings and lawsuits alleging that the District failed to comply with the IDEA.

     12925.0001/14977875.1
     JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER                             CASE NO.: 3:18-CV-2992-EMC
                                                      13
               Case 3:18-cv-02992-EMC Document 88 Filed 08/01/19 Page 14 of 19


1          9. Class Actions
2             Not applicable.
3          10. Related Cases
4             Not applicable.
5          11. Relief
6             Plaintiffs’ Position:
7             Plaintiff seeks declaratory, and injunctive relief and compensatory education and
8    general damages, costs and attorney fees.
9             The District’s Position:
10            The District contends Plaintiff is not entitled to any of the relief requested and
11   denies all liability to Plaintiff.
12            The District seeks defense and indemnity from Spectrum NPS and Philadelphia. The
13   Court has denied Philadelphia’s motion to dismiss or for judgment on the Pleadings and has
14   ruled that “the potential of Spectrum’s liability raised by J.T.’s complaint is sufficient to trigger
15   Philadelphia’s duty to defend for purposes of the instant motion to dismiss.” (Emphasis in
16   original, Order, at p. 5). The Court also stated in its Order that “Philadelphia had a defense
17   duty upon receipt of AUSD’s tender.” (Order at p. 3.) To date, Philadelphia has not accepted
18   the defense obligation and is contesting its duty to defend under the insurance policy.
19            The relationship between the District and Spectrum is governed by the parties’ Services
20   Agreement. Under the agreement’s indemnity provision, Spectrum has a duty to defend the
21   District against any loss, suit, liability, action etc. that arises from personal or bodily injury
22   “regardless of and however caused that may arise for any reason” in connection with
23   Spectrum’s performance of the agreement. Here, J.T. alleges he was physically and
24   emotionally abused by Spectrum staff while at Spectrum. Hence, the duty to defend had been
25   triggered under the parties’ agreement.
26   ///
27   ///
28   ///

      12925.0001/14977875.1
      JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER                            CASE NO.: 3:18-CV-2992-EMC
                                                       14
              Case 3:18-cv-02992-EMC Document 88 Filed 08/01/19 Page 15 of 19


1             Philadelphia’s Position:
2             Philadelphia contends the District is not entitled to any of the relief requested against
3    Philadelphia and denies all liability to the District. Further, Philadelphia notes that its
4    relationship with Spectrum is separate from Spectrum’s relationship with the District.
5             Spectrum’s Position
6             Spectrum maintains that the indemnity provision in the Agreement does not obligate
7    Spectrum to defend or indemnify the District with respect to OAH proceedings or lawsuits
8    brought pursuant to IDEA, and that the District is not entitled to any of the relief sought against
9    Spectrum.
10            Spectrum maintains that the indemnity provision can be interpreted as a matter of law
11   and that discovery is not required to determine whether the language of that provision extends
12   to the Complaint.
13         12. Settlement and ADR
14            This matter proceeded to an early settlement conference before Magistrate Judge
15   Beeler, but no resolution was reached. Spectrum was in attendance, but Philadelphia was not.
16   Judge Beeler left the settlement conference open and stated she is willing to revisit the matter
17   now that Spectrum and Philadelphia appeared in the lawsuit.
18         13. Consent to Magistrate Judge for All Purposes
19            The parties have not consented to Magistrate Judge jurisdiction.
20         14. Other References
21            The parties do not believe this case is suitable for other references, with the exception
22   of the reference to Magistrate Judge Beeler for ADR purposes.
23         15. Narrowing of Issues
24            The parties have not stipulated to the narrowing of any issues. This may be
25   possible after the Court’s ruling on the IDEA appeal or after the parties have an opportunity to
26   conduct discovery.
27   ///
28   ///

      12925.0001/14977875.1
      JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER                           CASE NO.: 3:18-CV-2992-EMC
                                                       15
                Case 3:18-cv-02992-EMC Document 88 Filed 08/01/19 Page 16 of 19


1           16. Expedited Trial Procedure
2               The parties propose that Plaintiffs file their motion for judgment on the IDEA appeal with
3    hearing to be held approximately 60 days after the conclusion of the parties’ Early Settlement
4    Conference.
5           17. Scheduling
6               The parties propose the following dates and will come prepared to discuss further
7    specific dates at the time of the CMC.
8                              Activity                                  Proposed Date

9          1. Initial Disclosures                       Done
10
           2. Early Settlement Conference               To be continued if appropriate
11
           3. Plaintiffs’ motion for judgment on the    To be filed 45 days after completion of Plaintiff
12            IDEA appeal                               J.T.’s discovery and discovery motions
13         4. The District’s opposition                 35 days after Plaintiffs’ motion
14         5. Plaintiffs’ reply brief                   21 days after the opposition
15
           6. Hearing on motion re Plaintiffs           30-45 days after Plaintiffs’ motion
16
           7. District/Spectrum’s motion for partial    To be filed 45 days after completion of Plaintiff’s
17            summary judgment                          Discovery and any discovery motions
18         8. Opposition                                35 days after the District’s motion
19
           9. Reply brief                               21 days after the opposition
20
           10. Hearing on motion re Spectrum            30-45 days after the District’s motion
21

22              Philadelphia’s Position:

23              In addition to the proposals above, if the Court intends to resolve the IDEA claims first,

24   the Court should set the case for a further case management conference after resolution of the

25   IDEA claims, to set the case management schedule for Plaintiffs’ remaining claims and the

26   District’s third party claims.

27   ///

28   ///

      12925.0001/14977875.1
      JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER                            CASE NO.: 3:18-CV-2992-EMC
                                                       16
             Case 3:18-cv-02992-EMC Document 88 Filed 08/01/19 Page 17 of 19


1           18. Trial
2           The parties believe that the trial of Plaintiffs’ non-IDEA claims will take approximately
3    seven days.
4           The parties believe that the District’s insurance and contractual indemnity claims can be
5    resolved by summary judgment. If the claims are not resolved by summary judgment, the
6    parties anticipate trial will take approximately 6 day(s).
7       19. Disclosure of Non-party Interested Entities or Persons
8           Pursuant to Civil Local Rule 3-15, the undersigned certify that as of this date, other than
9    the named parties, there is no such interest to report.
10      20. Other-Administrative Record
11          Plaintiffs have obtained a copy of the Administrative Record in this case (which
12   Plaintiffs have provided the District), which is approximately 2400 pages. It is in electronic
13   format and can readily be provided as such. The parties request the Court’s instruction on
14   how to file it with the Court.
15

16   Dated: August 1, 2019                      THE LAW OFFICES OF NICOLE HODGE AMEY
17

18                                              /s/ Nicole Hodge Amey
                                                NICOLE HODGE AMEY, ESQ.
19                                              Attorney for Plaintiffs N.M. and J.T.

20
     Dated: August 1, 2019                      LEONE & ALBERTS
21
                                                /s/ Ioana Burson
22                                              IOANA BURSON, ESQ.
                                                Attorneys for Defendant
23                                              ANTIOCH UNIFIED SCHOOL DISTRICT

24
     Dated: August 1, 2019                      NIELSEN HALEY & ABBOTT LLP
25

26
                                                /s/ James C. Nielsen
27                                              JAMES C. NIELSEN
                                                Attorneys for Defendant
28                                              PHILADELPHIA INDEMNITY INSURANCE COMPANY
     12925.0001/14977875.1
     JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER                          CASE NO.: 3:18-CV-2992-EMC
                                                      17
           Case 3:18-cv-02992-EMC Document 88 Filed 08/01/19 Page 18 of 19


1    Dated: August 1, 2019                     SEVERSON & WERSON
2

3                                              /s/ Elizabeth A. Trittipo
                                               ELIZABETH A. TRITTIPO, ESQ.
4                                              Attorneys for Third-Party Defendant
                                               SPECTRUM CENTER, INC.
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     12925.0001/14977875.1
     JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER                      CASE NO.: 3:18-CV-2992-EMC
                                                      18
              Case 3:18-cv-02992-EMC Document 88 Filed 08/01/19 Page 19 of 19


1                                    CASE MANAGEMENT ORDER
2             The above JOINT CASE MANAGEMENT STATEMENT & PROPOSED ORDER is
3    approved as the Case Management Order for this case and all parties shall comply with its
4    provisions.
5

6             IT IS SO ORDERED.
7

8    Dated:
                                               EDWARD M. CHEN
9                                              UNITED STATES DISTRICT COURT
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     12925.0001/14977875.1
     JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER                    CASE NO.: 3:18-CV-2992-EMC
                                                      19
